352 U.S. 862
77 S.Ct. 90
1 L.Ed.2d 73
William THOMPSON, petitioner,v.COASTAL OIL COMPANY.
No. 1.
Supreme Court of the United States
October 15, 1956

Messrs. Charles A. Ellis and Silas Blake Axtell, for petitioner.
Mr. Michael E. Hanrahan, for respondent.
On writ of
certiorari to the United States Court of Appeals for the Third Circuit.
PER CURIAM.


1
The judgment of the United States Court of Appeals for the Third Circuit is reversed and the judgment of the United States District Court for the District of New Jersey is reinstated.


2
Mr. Justice HARLAN concurs in the result, but would have preferred to remand the case to the Court of Appeals for determination as to whether the District Court properly found the vessel unseaworthy.


3
Mr. Justice REED, Mr. Justice FRANKFURTER, Mr. Justice BURTON, and Mr. Justice MINTON dissent.